DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to amended claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claims Status
              Claims 1-20 are currently pending in the application.
              Claims 2-20 are new claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub No 2008/0046924 A1 to Hood in view of US Patent Pub No 2014/0101685 A1 to Kitts et al, and further in view of US Pub No 2010/0228591 A1 to Therani et al.
As to claims  1 and 11, Hood discloses a system, comprising: a Content On Demand (COD) asset insertion decision system processing a plurality of asset campaigns from a plurality of asset managers, the COD asset insertion decision system processing information from a remote COD content distributer information being associated with COD content selected by a Customer Premises Equipment (CPEs)( see fig.2; page.4,¶0041-¶0042), the COD asset insertion decision system identifying and qualifying assets associated with the asset campaigns based on a brand separation criterion that are to be inserted in the selected COD content , the COD asset insertion decision system directing the remote COD content distributor to insert the qualified assets into the selected COD content(page.4,¶0040,¶0043,¶0045,¶0054); and
an analytics processor communicatively coupled to the COD asset insertion decision system, the analytics processor collecting information associated with the assets inserted in the selected COD content (see fig.2, el.210 and 204; page.4,¶0043,¶0045).
Hood does not explicitly discloses the analytics processor modifying the asset campaigns based on the collected information, the analytics processor present providing the modified asset campaigns to the COD asset insertion decision system.
see page.2, ¶0013, ¶0053-¶0054 and fig.17; page.20, ¶0231-¶0236; the real-time tracking of the effects of an advertisement campaign and/or a multi-dimensional model generated for that advertising campaign may be used to modify and/or optimize the advertising campaign. Such modifications and optimizations may be performed in real time as the advertising campaign is being broadcast).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hood with the teaching as taught by Kitts in order optimizing and/or modifying an advertisement campaign in real time.
Hood and Kitts do not explicitly discloses wherein the COD asset insertion decision system re-qualifies the assets in rank order based on the modified asset campaigns and the brand separation criterion, the rank order being determined by an asset ranking module associated with the COD asset insertion decision system that ranks the qualified assets prior to insertion in the selected COD content, wherein the brand separation criterion directs the COD asset insertion decision to remove first asset associated with a first asset campaign of the plurality of asset campaigns associated with a first brand from being inserted with second asset associated with a second asset campaign of the plurality of asset campaigns associated with a second brand in the selected COD content based on the rank order, the first brand being different from the second brand.
Therani discloses wherein the COD asset insertion decision system re-qualifies the assets in rank order based on the modified asset campaigns and the brand separation see fig.3; page. 5, ¶0047-¶0052), wherein the brand separation criterion directs the COD asset insertion decision to remove first asset associated with a first asset campaign of the plurality of asset campaigns associated with a first brand from being inserted with second asset associated with a second asset campaign of the plurality of asset campaigns associated with a second brand in the selected COD content based on the rank order, the first brand being different from the second brand (see fig.5; page. 5, ¶0060-¶0061, ¶0047).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hood and Kitts with the teaching as taught by Therani in order exclude to insert an advertisement(s) from other content producer(s) that produces similar content products with different brand placed on same media content, thereby to show individually of its particular brand.
As to claims 2 and 12, Hood further discloses a campaign manager communicatively coupled to the COD asset insertion decision system and provides the asset campaigns from the asset managers to the COD asset insertion decision system (see page.2,el.210 and 204; page. 4, ¶0043, ¶0045).
As to claims 3 and 13, Hood further discloses wherein the COD asset insertion decision system processes information from another COD content distributer about a COD content selection by another CPE and identifies and qualifies the assets for insertion in the COD content selection by the other CPE (see page.2, Page.3, ¶0040 ¶0045).
As to claims 4 and 14 , Hood in view of Kitts further discloses wherein the COD asset insertion decision system is directs the remote COD content distributor to insert the re-qualified assets into the COD content selection (see Hood; page.3, ¶0040, ¶0043,¶0045,¶0054 and see Kitts; page.2, ¶0013, ¶0053-¶0054).
As to claims 5 and 15, Therani further discloses wherein the asset ranking module computes rankings of the qualified assets based on a weighted priority, value, strategy, and goal (page.5, ¶0050-¶0051).
As to claim 6, Therani further discloses wherein the analytics processor monitors effectiveness of an asset inserted in the COD content selection by coalescing a number of views of the asset inserted in the COD content selection with at least one of third-party analytics and demographics associated with a user of the CPE (page.7, ¶0071, ¶0077-¶0079).
As to claim 9, Therani further discloses wherein the COD asset insertion decision system retains information associated with at least one of the assets inserted in the COD content selection, the asset ranking module modifying a rank associated with the at least one of the assets inserted in the COD content selection based on meeting a goal associated with at least one of the plurality of asset campaigns (page.6, ¶0062).
As to claim 10, Therani further discloses wherein the COD asset insertion decision system maintains a list of assets inserted in the COD content selection and periodically synchronizes a database based on the list (page.5, ¶0052).
As to claim 16, claim 16 is directed toward embody the method of claim 11 in “computer readable medium”. It would have been obvious to embody the procedures of Hood, Kitts and Therani discussed with respect to claim 11 in a “computer 
As to claim 17, claim 17 is directed toward embody the method of claim 12 in “computer readable medium”. It would have been obvious to embody the procedures of Hood, Kitts and Therani discussed with respect to claim 12 in a “computer readable medium” in order that the instructions could be automatically performed by a processor. It comprises substantially the same method as discussed in claim above; there by the same rejection is applicable.
As to claim 18, claim 18 is directed toward embody the method of claim 13 in “computer readable medium”. It would have been obvious to embody the procedures of Hood, Kitts and Therani discussed with respect to claim 13 in a “computer readable medium” in order that the instructions could be automatically performed by a processor. It comprises substantially the same method as discussed in claim above; there by the same rejection is applicable.
As to claim 19, claim 19 is directed toward embody the method of claim 14 in “computer readable medium”. It would have been obvious to embody the procedures of Hood, Kitts and Therani discussed with respect to claim 14 in a “computer readable medium” in order that the instructions could be automatically performed by a processor. It comprises substantially the same method as discussed in claim above; there by the same rejection is applicable.
As to claim 20, claim 20 is directed toward embody the method of claim 15 in “computer readable medium”. It would have been obvious to embody the procedures of .

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub No 2008/0046924 A1 to Hood in view of US Patent Pub No 2014/0101685 A1 to Kitts et al, and further in view of US Pub No 2010/0228591 A1 to Therani et al, and further in view US Patent Pub No 2011/0015989 A1 to Tidwell et al.
As to claim 7, Hood, Kitts and Therani do not explicitly discloses wherein the COD asset insertion decision system adjusts the number of views based on an action associated with the user of the CPE comprising at least one of stopping and fast forwarding the asset inserted in the COD content selection.
Tidwell discloses wherein the COD asset insertion decision system adjusts the number of views based on an action associated with the user of the CPE comprising at least one of stopping and fast forwarding the asset inserted in the COD content selection (page.8, ¶0113, ¶0140, ¶0143).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hood, Kitts and Therani with the teaching as taught by Tidwell in order increase the effectiveness of advertising or promotional content to be delivered over a network to one or more network devices and associated users.
As to claim 8, Tidwell further discloses wherein the analytics processor generates an asset campaign modification, the analytics processor enabling at least one of the plurality of asset managers to accept or deny the asset campaign modification using a graphical user interface (page.15, ¶0180).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUGETA MENGESHA whose telephone number is (571)270-5607.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-2727519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MULUGETA A. MENGESHA
Primary Examiner
Art Unit 2424



/Mulugeta Mengesha/Primary Examiner, Art Unit 2424